          Case 1:19-mj-07302-JCB Document 15 Filed 09/04/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
                                    )
UNITED STATES OF AMERICA            )
                                    )
              v.                    )
                                    )                            CASE NO. 19-MJ-07302
DANA PULLMAN,                       )
            Defendant               )
                                    )
____________________________________)

  DEFENDANT DANA PULLMAN’S MOTION TO CLARIFY CONDITIONS OF PRE-
                        TRIAL RELEASE

        Now comes the Defendant Dana Pullman, by and through undersigned counsel, and hereby

respectfully requests that this Honorable Court clarify his conditions of pre-trial release to ensure that

Mr. Pullman is permitted to maintain contact, entirely unrelated to the subject-matter of this case,

with two long-time friends.

        Mr. Pullman, the former President of the State Police Association of Massachusetts

(“SPAM”), was arrested on August 21, 2019, on charges of wire fraud, honest services wire fraud,

conspiracy to commit wire fraud, and obstruction of justice. This Court ordered Mr. Pullman

released on bond and issued an order setting forth various conditions of pre-trial release. One

condition requires Mr. Pullman to “avoid all contact, directly or indirectly, with any person who is or

may be a victim or witness in the investigation or prosecution, including: Anne M. Lynch or as

identified by the government. (Except in the presence of Counsel). Except family members to the

extent they are on a list provided by the government.” Dkt. 9.

                                                    1
            Case 1:19-mj-07302-JCB Document 15 Filed 09/04/19 Page 2 of 4



          The government has subsequently provided undersigned counsel with a list of persons who it

believes Mr. Pullman should be prohibited from contacting. The list names fifty-one individuals as

“potential victims and witnesses,” as well as “[a]ny current or former member of the SPAM

Executive Board.” Undersigned counsel conferred with counsel for the government to express

concern regarding the breadth of this list. While Mr. Pullman has no intention of discussing his

pending case with anyone on the list, and acknowledges that doing so would risk contempt sanctions,

several of the designated individuals are his family members or close personal friends. The

government agreed that Mr. Pullman should be permitted to maintain contact (but not discuss the

case) with his wife, his brother-in-law, and one long-standing friend (Greg Hill).

          With respect to two other friends, both of whom Mr. Pullman has known for about three

decades, the government has insisted that Mr. Pullman refrain from any contact. Michael Sullivan, a

former member of SPAM’s Executive Board (“E-Board”), has been friends with Mr. Pullman for

more than thirty years. Mr. Sullivan lives in the Worcester area within approximately ten minutes of

Mr. Pullman’s residence, and he occasionally attends sporting events in which Mr. Pullman’s

children participate. Mr. Pullman considers Mr. Sullivan a close family friend. Similarly, Tim

Gillespie, a current E-Board member, has been a close friend of Mr. Pullman’s for over thirty years.

Mr. Pullman and Mr. Gillespie traveled together on SPAM business and also attend charity events

together.

          Mr. Pullman is presumed innocent of the charges currently pending against him.1 In

acknowledgment of this presumption, Congress has directed for defendants released pending trial to


1
    This presumption, of course, applies to the obstructive conduct alleged in the complaint.
                                                   2
           Case 1:19-mj-07302-JCB Document 15 Filed 09/04/19 Page 3 of 4



be subject to “the least restrictive . . . condition, or combination of conditions, that [the] judicial

officer determines will reasonably assure the appearance of the person as required and the safety of

any other person and the community.” 18 U.S.C. § 3142(c)(B). It is an unavoidable truth that,

notwithstanding the presumption of innocence, the mere accusation of criminal conduct deeply

burdens a defendant’s life. Mr. Pullman should not, however, be required to terminate decades-long

personal relationships because of the government’s apparent skepticism that he will comply with his

legal obligation to refrain from discussing the case with potential witnesses. Mr. Pullman is keenly

aware of the fact that any such discussion would constitute a violation of this Court’s order and

would possibly subject him to contempt sanctions. The risk of any impact on the government’s case

from Mr. Pullman’s continuing friendships with the two specified individuals is further diminished

by the fact that both have already provided statements and/or testimony to the government in

connection with its investigation of Mr. Pullman.

        For the foregoing reasons, Mr. Pullman respectfully requests that this Court amend its prior

order setting forth conditions of release to clarify that Mr. Pullman may maintain contact with

Michael Sullivan and Tim Gillespie, but may not discuss the case with them.

                                           Request for Hearing

        Mr. Pullman respectfully requests an approximately twenty-minute hearing on this important

motion at the Court’s earliest convenience.

                         COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

        Undersigned counsel has conferred with counsel for the Government and the Government

opposes Mr. Pullman’s request.

                                                      3
         Case 1:19-mj-07302-JCB Document 15 Filed 09/04/19 Page 4 of 4




                                                     Respectfully Submitted,
                                                     Dana Pullman
                                                     By His Attorney,

                                                     /s/ Martin G. Weinberg
                                                     Martin G. Weinberg
                                                     Mass. Bar No. 519480
                                                     20 Park Plaza, Suite 1000
                                                     Boston, MA 02116
                                                     (617) 227-3700
                                                     owlmgw@att.net


Dated: September 4, 2019

                                CERTIFICATE OF SERVICE

        I, Martin G. Weinberg, hereby certify that on this date, September 4, 2019, a copy of the
foregoing document has been served via Electronic Court Filing system on all registered
participants.




                                                4
